         Case 1:19-cv-01811-CL     Document 19     Filed 09/13/21   Page 1 of 1




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF OREGON

PATRICIA GARDNER,                             Case No. 1:19-cv-01811-CL

     Plaintiff,
                                             ORDER AWARDING ATTORNEY
   vs.                                       FEES AND COSTS PURSUANT TO
                                             THE EQUAL ACCESS TO JUSTICE
COMMISSIONER OF SOCIAL                       ACT
SECURITY,

     Defendant.


         Based upon the stipulation of the parties, it is hereby ORDERED that,

pursuant to the Equal Access to Justice Act, 28 U.S.C. §§ 2412, attorney fees in the

amount of $6,509.89 shall be awarded to Plaintiff.

         If Plaintiff does not owe an outstanding debt eligible under the Federal

Treasury Offset Program, Defendant shall make the check payable to E

attorney, John E. Haapala, Jr. Defendant shall mail the check t

at: John Haapala, 401 E 10th Ave., Suite 240, Eugene,

         There are no other costs or expenses to be
               13
Dated this _      day of September,




Submitted by:
John E. Haapala
ORDER AWARDING ATTORNEY FEES PURSUANT TO THE EQUAL ACCESS TO
JUSTICE ACT
